CRAWLEY, Judge,
dissenting.
I conclude that the trial court did not abuse its discretion by allowing the Commission to amend its complaint to assert the statute-of-limitations defense. See Johnson v. Life Ins. Co. of Alabama, 581 So.2d 438, 441 (Ala.1991). Patrick was provided ample time to respond to the defense before the hearing on the Commission’s motion for a summary judgment. Therefore, I conclude that Patrick has not shown that he suffered actual prejudice by the trial court’s allowing the amendment. See McElrath v. Consolidated Pipe & Supply Co., 351 So.2d 560, 563-64 (Ala.1977).
MURDOCK, J., concurs.